Name: Commission Regulation (EC) No 881/2003 of 21 May 2003 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance)
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  land transport;  trade;  international trade
 Date Published: nan

 Avis juridique important|32003R0881Commission Regulation (EC) No 881/2003 of 21 May 2003 amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (Text with EEA relevance) Official Journal L 134 , 29/05/2003 P. 0001 - 0109Commission Regulation (EC) No 881/2003of 21 May 2003amending Regulation (EEC) No 2454/93 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), as last amended by Regulation (EC) No 2700/2000 of the European Parliament and of the Council(2), and in particular Article 247 thereof,Whereas:(1) Council Regulation (EC) No 2501/2001 of 10 December 2001 applying a scheme of generalised tariff preferences for the period from 1 January 2002 to 31 December 2004(3) incorporates the "Everything But Arms" principle laid down in Council Regulation (EC) No 2820/98 of 21 December 1998 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001(4), as amended by Regulation (EC) No 416/2001(5), so as to extend duty-free access without any quantitative restrictions to products originating in the least developed countries.(2) In order to ensure that such access benefits only the least developed countries and to avoid diversions of trade through certain of those countries in the framework of regional cumulation of origin, certain minimal, low value-added operations in the rice and sugar sectors that currently suffice to confer the status of originating product for the purposes of the scheme of generalised tariff preferences in accordance with Article 70 of Commission Regulation (EEC) No 2454/93(6), as last amended by Regulation (EC) No 444/2002(7), should no longer be considered as sufficient working or processing to confer the status of originating product.(3) Consequently, the list set out in Article 70 of Regulation (EEC) No 2454/93 of operations considered as insufficient working or processing should be amended accordingly. Moreover, in the interests of consistency, the same amendments should be made to Article 101 of that Regulation, which concerns the countries or territories to which preferential tariff measures adopted unilaterally by the Community apply.(4) The amendments to the harmonised system nomenclature entered into effect on 1 January 2002. The list of working or processing required to be carried out on non-originating products to confer originating status should be updated to take account of those changes, as should its introductory notes. Certain corrections are also required. In the interests of clarity, those texts should be republished in their entirety.(5) The Andean Community and the Central American Common Market, which, pursuant to Article 72 of Regulation (EEC) No 2454/93, have benefited separately from regional cumulation of origin within the framework of the generalised system of preferences, have requested that, in order to foster industrial development in those regions, they be allowed to benefit jointly from the regional cumulation provisions. They have formed a common secretariat for this purpose, the Andean Community - Central American Common Market and Panama Permanent Joint Committee on Origin. All the countries of this new group have met the requirements of Article 72b of Regulation (EEC) No 2454/93, in particular as regards the submission of undertakings to comply with the rules in force and to provide the necessary administrative cooperation. It should therefore be made possible for that group to benefit from the regional cumulation provisions.(6) Proofs of origin issued under the arrangements previously applicable for the Andean Community and the Central American Common Market should continue to be accepted within the limits of their validity.(7) In order to avoid confusion, given that entitlement to regional cumulation does not always coincide with membership of regional groups, the names of regional groups should no longer be used to indicate the countries which may benefit from regional cumulation.(8) The opportunity should be taken to make a correction in Article 76 of Regulation (EEC) No 2454/93.(9) The time-limits for the production of a document showing that goods covered by an incomplete declaration qualify for a reduced or zero rate of import duty should be made more flexible.(10) The management system for tariff quotas provides, as a measure to reduce the administrative burden and costs at importation and to promote uniformity of treatment, that certain tariff quotas are to be considered as critical. Experience with the system has demonstrated that the criteria used in determining the critical status can be further relaxed without a risk for the Community's own resources.(11) The system of surveillance of preferential imports has proved to be suitable also for the surveillance of non-preferential imports and should therefore be extended to those imports.(12) The state of implementation of the computerised transit system no longer justifies allowing traders to use the loading list as the descriptive part of transit declarations lodged by means of a data processing technique. That possibility should therefore be removed.(13) It is appropriate to introduce provisions designed to develop, supplement and, where necessary, update the existing rules so that the provisions resulting from the recent reform of the Community/common transit procedure, and in particular those concerning termination of the operation, alternative proof and the enquiry procedure, can be used in conjunction with the TIR procedure.(14) Regulation (EEC) No 2454/93 should also be aligned with the TIR Convention.(15) With a view to improving the effectiveness and transparency of the procedure, provision should be made for the recovery procedure also to apply when the TIR carnet is used.(16) The maximum amount that the guaranteeing associations in the Community are required to pay when they incur liability should be expressed in euro and set at EUR 60000 per TIR carnet.(17) In order to uphold the financial interests of the Community and of its Member States, provision should be made for a non-discharge notification, issued validly within a year by the competent customs administration to a guaranteeing association established in the Community, to be legally enforceable against other guaranteeing associations established in the Community if it transpires that they are liable under the first or second indent of Article 215(1) of Regulation (EEC) No 2913/92, hereinafter "the Code".(18) Although there is no change inthe rules laid down for the ATA procedure, the relevant provisions should be adapted in consequence of the amendment of the TIR rules.(19) In accordance with Article 551(3) of Regulation (EEC) No 2454/93, for the purposes of determining the customs value of processed products declared for free circulation, the declarant may choose the customs value of the import goods plus the processing costs. In order to ensure that the import duties are levied in a uniform manner, the notion of processing costs should be clarified.(20) Article 841 of that Regulation should be amended in order to allow the formalities for re-exportation to be carried out at the office of exit where goods are moved by ATA carnet under the temporary importation arrangements.(21) Pursuant to Article 222(2) of the Code, it is appropriate, in cases where a customs debt is incurred by the removal of goods from customs supervision and there is more than one debtor, to lay down the conditions in which the obligation of certain debtors to pay duty is to be suspended. The duration of the suspension should be limited to one year but it should be possible to extend it in particular where debtors who are not benefiting from the suspension have contested the customs debt before the competent judicial authorities.(22) Article 890 of Regulation (EEC) No 2454/93 provides that duties are to be repaid or remitted on imports eligible for Community treatment or preferential tariff treatment where a customs debt has been incurred as a result of release for free circulation of the goods and where the importer can produce a post-clearance document showing entitlement to such treatments at the time of the release for free circulation. That possibility should be extended to cases where a document showing entitlement to a favourable tariff treatment by reason of the nature of goods is produced after clearance. Indeed, the obligation to pay duty in such cases, where no deception or obvious negligence is involved, is disproportionate to the need for protection which the Common Customs Tariff is intended to provide.(23) To avoid problems with interpretation, Article 900(2) and (3) of Regulation (EEC) No 2454/93 should be re-drafted. The new version should also be adapted to the current economic climate of vigorous competition. Accordingly, Article 900(2) should not automatically require the re-export of goods entitled to repayment or remission under Article 900(1) and should permit the goods to be destroyed or to be placed under the Community external transit procedure or the customs warehousing procedure or in a free zone or free warehouse, instead of being re-exported.(24) Annex 25 to Regulation (EEC) No 2454/93, laying down the percentages of air transport costs to be included in the customs value, should be simplified and adjusted to take account of the enlarged customs territory of the Community following the accession of the new Member States.(25) Annex 38 to Regulation (EEC) No 2454/93 contains in box 36 of the Single Administrative Document (SAD) the codes for the Tariff arrangements under which products are placed for free circulation.(26) In the interests of clarity, it is necessary to add a specific code to be used for the temporary suspension on goods destined for civil aircraft and in respect of which an airworthiness certificate has been issued.(27) Annex 67 to Regulation (EEC) No 2454/93 should be adapted to reflect the amendments to Annex 70.(28) Annex 70 to Regulation (EEC) No 2454/93 should be amended in order to allow the use of an existing system for communication of information concerning processed agricultural products. Furthermore, the benefits resulting from the simplification of the "Information system - processing procedures (ISPP)" should be extended to those products. Finally, a specific economic reason code should be introduced for applications for inward processing authorisation involving non-sensitive goods.(29) It is desirable to simplify the use of the customs procedure "processing under customs control" in the case of import goods which are processed into products which may benefit from the autonomous suspension of import duties on certain weapons and military equipment.(30) Regulation (EEC) No 2454/93 should therefore be amended accordingly.(31) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 2454/93 is amended as follows:(1) In Article 70, paragraph 1 is replaced by the following:"1. Without prejudice to paragraph 2, the following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 69 are satisfied:(a) preserving operations to ensure that the products remain in good condition during transport and storage;(b) breaking-up and assembly of packages;(c) washing, cleaning; removal of dust, oxide, oil, paint or other coverings;(d) ironing or pressing of textiles;(e) simple painting and polishing operations;(f) husking, partial or total milling, polishing and glazing of cereals and rice;(g) operations to colour sugar or form sugar lumps; partial or total milling of sugar;(h) peeling, stoning and shelling, of fruits, nuts and vegetables;(i) sharpening, simple grinding or simple cutting;(j) sifting, screening, sorting, classifying, grading, matching; (including the making-up of sets of articles);(k) simple placing in bottles, cans, flasks, bags, cases, boxes, fixing on cards or boards and all other simple packaging operations;(l) affixing or printing marks, labels, logos and other like distinguishing signs on products or their packaging;(m) simple mixing of products, whether or not of different kinds, where one or more components of the mixtures do not meet the conditions laid down in this section to enable them to be considered as originating in a beneficiary country or in the Community;(n) simple assembly of parts of articles to constitute a complete article or disassembly of products into parts;(o) a combination of two or more of the operations specified in points (a) to (n);(p) slaughter of animals."(2) In Article 72, paragraphs 3 and 4 are replaced by the following:"3. Regional cumulation shall apply to three separate regional groups of beneficiary countries benefiting from the generalised system of preferences:(a) Group I: Brunei-Darussalam, Cambodia, Indonesia, Laos, Malaysia, Philippines, Singapore, Thailand, Vietnam;(b) Group II: Bolivia, Colombia, Costa Rica, Ecuador, El Salvador, Guatemala, Honduras, Nicaragua, Panama, Peru, Venezuela;(c) Group III: Bangladesh, Bhutan, India, Maldives, Nepal, Pakistan, Sri Lanka.4. The expression 'regional group' shall be taken to mean Group I, Group II or Group III, as the case may be."(3) In Article 72b(1)(b), the second and third subparagraphs are replaced by the following:"This undertaking shall be transmitted to the Commission through the following Secretariats, as the case may be:(i) Group I: the General Secretariat of the Association of South-East Asian Nations (ASEAN);(ii) Group II: the Andean Community - Central American Common Market and Panama Permanent Joint Committee on Origin (ComitÃ © Conjunto Permanente de Origen Comunidad Andina - Mercado ComÃ ºn Centroamericano y PanamÃ ¡);(iii) Group III: the Secretariat of the South Asian Association for Regional Cooperation (SAARC)."(4) In Article 76(4), the second sentence is replaced by the following:"It shall be decided on in accordance with the committee procedure."(5) In Article 101, paragraph 1 is replaced by the following:"1. Without prejudice to paragraph 2, the following operations shall be considered as insufficient working or processing to confer the status of originating products, whether or not the requirements of Article 100 are satisfied:(a) preserving operations to ensure that the products remain in good condition during transport and storage;(b) breaking-up and assembly of packages;(c) washing, cleaning; removal of dust, oxide, oil, paint or other coverings;(d) ironing or pressing of textiles;(e) simple painting and polishing operations;(f) husking, partial or total milling, polishing and glazing of cereals and rice;(g) operations to colour sugar or form sugar lumps; partial or total milling of sugar;(h) peeling, stoning and shelling, of fruits, nuts and vegetables;(i) sharpening, simple grinding or simple cutting;(j) sifting, screening, sorting, classifying, grading, matching; (including the making-up of sets of articles);(k) simple placing in bottles, cans, flasks, bags, cases, boxes, fixing on cards or boards and all other simple packaging operations;(l) affixing or printing marks, labels, logos and other like distinguishing signs on products or their packaging;(m) simple mixing of products, whether or not of different kinds, where one or more components of the mixtures do not meet the conditions laid down in this section to enable them to be considered as originating in a beneficiary country or territory or in the Community;(n) simple assembly of parts of articles to constitute a complete article or disassembly of products into parts;(o) a combination of two or more of the operations specified in points (a) to (n);(p) slaughter of animals."(6) In Article 256(1), the second subparagraph is replaced by the following: "In the case of a document required for the application of a reduced or zero rate of import duty, where the customs authorities have good reason to believe that the goods covered by the incomplete declaration may qualify for such reduced or zero rate of duty, a period longer than that provided for in the first subparagraph may, at the declarant's request, be granted for the production of the document, if justified in the circumstances. That period may not exceed four months from the date of acceptance of the declaration. It cannot be extended."(7) Article 308c is replaced by the following:"Article 308c1. A tariff quota shall be considered as critical as soon as 75 % of the initial volume has been used, or at the discretion of the competent authorities.2. By way of derogation from paragraph 1, a tariff quota shall be considered from the date of its opening as critical in any of the following cases:(a) it is opened for less than three months;(b) tariff quotas having the same product coverage and origin and an equivalent quota period as the tariff quota in question (equivalent tariff quotas) have not been opened in the previous two years;(c) an equivalent tariff quota opened in the previous two years had been exhausted on or before the last day of the third month of its quota period or had a higher initial volume than the tariff quota in question.3. A tariff quota whose sole purpose is the application, under the rules of the WTO, of either a safeguard measure or a retaliatory measure shall be considered as critical as soon as 75 % of the initial volume has been used irrespective of whether or not equivalent tariff quotas were opened in the previous two years."(8) In Part II, Title I, Chapter 3, the title of Section 2 is replaced by the following:"Surveillance of imports"(9) In Article 308d, paragraphs 1 and 2 are replaced by the following:"1. Where Community surveillance of imports is to be made, the Member States shall provide surveillance reports to the Commission at least once each month containing details of the quantities of products put into free circulation. At the Commission's request, Member States shall confine this data to imports with the benefit of preferential tariff arrangements.2. The surveillance reports of the Member States shall indicate the quantities put into free circulation since the first day of the period concerned."(10) In Article 353, paragraph 2 is deleted.(11) In Article 358, paragraph 2 is replaced by the following:"2. Where appropriate, the transit accompanying document shall be supplemented by a list of items corresponding to the specimen and notes in Annex 45b. This list shall form an integral part of the transit accompanying document."(12) In Part II, Title II, the title of Chapter 9 is replaced by the following:"Transport under the TIR or ATA procedure".(13) In Article 451, paragraph 1 is replaced by the following:"1. Where goods are transported from one point in the customs territory of the Community to another under the procedure for the international transport of goods under cover of TIR carnets (TIR Convention) or under cover of ATA carnets (ATA Convention), the customs territory of the Community shall, for the purposes of the rules governing the use of the TIR or ATA carnets for such transport, be considered to form a single territory."(14) In Article 453(2), "Articles 314 to 324" is replaced by "Articles 314b to 324f".(15) After Article 453, the following text is inserted:"Section 2The TIR procedure".(16) Articles 454 and 455 are replaced by the following:"Article 454The provisions of this section apply to the transport of goods under cover of TIR carnets where import duties or other charges within the Community are involved.Article 4551. The customs authorities of the Member State of destination or exit shall return the appropriate part of Voucher No 2 of the TIR carnet to the customs authorities of the Member State of entry or departure without delay and at most within one month of the date when the TIR operation was terminated.2. If the appropriate part of Voucher No 2 of the TIR carnet is not returned to the customs authorities of the Member State of entry or departure within two months of the date of acceptance of the TIR carnet, those authorities shall inform the guaranteeing association concerned, without prejudice to the notification to be made in accordance with Article 11(1) of the TIR Convention.They shall also inform the holder of the TIR carnet, and shall invite both the latter and the guaranteeing association concerned to furnish proof that the TIR operation has been terminated.3. The proof referred to in the second subparagraph of paragraph 2 may be furnished to the satisfaction of the customs authorities in the form of a document certified by the customs authorities of the Member State of destination or exit identifying the goods and establishing that they have been presented at the customs office of destination or exit.4. The TIR operation shall also be considered as having been terminated where the holder of the TIR carnet/guaranteeing association concerned presents, to the satisfaction of the customs authorities, a customs document issued in a third country entering the goods for a customs-approved treatment or use, or a copy or photocopy thereof, identifying the goods. Copies or photocopies must be certified as being true copies by the body which certified the original documents, by the authorities of the third countries concerned or by the authorities of one of the Member States.Article 455a1. Where the customs authorities of the Member State of entry or departure have not received proof within four months of the date of the acceptance of the TIR carnet that the TIR operation has been terminated, they shall initiate the enquiry procedure immediately in order to obtain the information needed to discharge the TIR operation or, where this is not possible, to establish whether a customs debt has been incurred, identify the debtor and determine the customs authorities responsible for entry in the accounts.If the customs authorities receive information earlier that the TIR operation has not been terminated, or suspect that to be the case, they shall initiate the enquiry procedure forthwith.2. The enquiry procedure shall also be initiated if it transpires subsequently that proof of the termination of the TIR operation was falsified and the enquiry procedure is necessary to achieve the objectives of paragraph 1.3. To initiate the enquiry procedure, the customs authorities of the Member State of entry or departure shall send the customs authorities of the Member State of destination or exit a request together with all the necessary information.4. The customs authorities of the Member State of destination or exit shall respond without delay.5. Where an enquiry establishes that the TIR operation was terminated correctly, the customs authorities of the Member State of entry or departure shall immediately inform the guaranteeing association and the holder of the TIR carnet and, where appropriate, any customs authorities that may have initiated a recovery procedure in accordance with Articles 217 to 232 of the Code."(17) In Part II, Title II, Chapter 9, "Section 2" and the title of the section are deleted.(18) Articles 456 and 457 are replaced by the following:"Article 4561. When an offence or irregularity under the TIR Convention gives rise to a customs debt in the Community, the provisions of this section shall apply mutatis mutandis to the other charges mentioned in Article 91(1)(a) of the Code.2. Articles 450a, 450b and 450d shall apply mutatis mutandis to the recovery procedure relating to the use of the TIR carnet.Article 4571. For the purposes of Article 8(4) of the TIR Convention, when a TIR operation is carried out on the customs territory of the Community, any guaranteeing association established in the Community may become liable for the payment of the secured amount of the customs debt relating to the goods concerned in the TIR operation up to a limit per TIR carnet of EUR 60000 or the national currency equivalent thereof.2. The guaranteeing association established in the Member State competent for recovery under Article 215 of the Code shall be liable for payment of the secured amount of the customs debt.3. A valid notification of non-discharge of a TIR operation made by the customs authorities of one Member State, identified as competent for recovery under the third indent of Article 215(1) of the Code, to the guaranteeing association authorised by those authorities shall also be valid where the customs authorities of another Member State, identified as competent under the first or second indent of Article 215(1) of the Code, later proceed with recovery from the guaranteeing association authorised by those latter authorities."(19) In Part II, Title II, Chapter 9, the title of Section 3 is replaced by:"The ATA procedure"(20) The following Articles 457c and 457d are inserted:"Article 457c1. This Article shall apply without prejudice to the specific provisions of the ATA Convention concerning the liability of the guaranteeing associations when an ATA carnet is being used.2. Where it is found that, in the course of or in connection with a transit operation carried out under cover of an ATA carnet, an offence or irregularity has been committed in a particular Member State, the recovery of duties and other charges which may be payable shall be effected by that Member State in accordance with Community or national provisions, without prejudice to the institution of criminal proceedings.3. Where it is not possible to determine in which territory the offence or irregularity was committed, such offence or irregularity shall be deemed to have been committed in the Member State where it was detected unless, within the period referred to in Article 457d(2), proof of the regularity of the operation or of the place where the offence or irregularity was actually committed is furnished to the satisfaction of the customs authorities.Where no such proof is furnished and the said offence or irregularity is thus deemed to have been committed in the Member State in which it was detected, the duties and other charges relating to the goods concerned shall be levied by that Member State in accordance with Community or national provisions.If the Member State where the said offence or irregularity was actually committed is subsequently determined, the duties and other charges (apart from those levied, pursuant to the second subparagraph, as own resources of the Community) to which the goods are liable in that Member State shall be returned to it by the Member State which had originally recovered them. In that case, any overpayment shall be repaid to the person who had originally paid the charges.Where the amount of the duties and other charges originally levied and returned by the Member State which had recovered them is smaller than that of the duties and other charges due in the Member State where the offence or irregularity was actually committed, that Member State shall levy the difference in accordance with Community or national provisions.The customs administrations of the Member States shall take the necessary measures to deal with any offence or irregularity and to impose effective penalties.Article 457d1. Where an offence or irregularity is found to have been committed in the course of or in connection with a transit operation carried out under cover of an ATA carnet, the customs authorities shall notify the holder of the ATA carnet and the guaranteeing association within the period prescribed in Article 6(4) of the ATA Convention.2. Proof of the regularity of the operation carried out under cover of an ATA carnet within the meaning of the first subparagraph of Article 457c(3) shall be furnished within the period prescribed in Article 7(1) and (2) of the ATA Convention.3. The proof referred to in paragraph 2 shall be furnished to the satisfaction of the customs authorities using one of the following methods:(a) by production of a customs or commercial document certified by the customs authorities establishing that the goods in question have been presented at the office of destination;(b) by the production of a customs document showing entry for a customs procedure in a third country, or a copy or photocopy thereof, certified as a true copy either by the body which endorsed the original document, or by the authorities of the third country concerned, or by the authorities of one of the Member States;(c) by the evidence referred to in Article 8 of the ATA Convention.The documents referred to in points (a) and (b) of the first subparagraph shall include information enabling the goods in question to be identified."(21) In Articles 458(2), 461(4) and 462(4), "Article 454(3)" is replaced by "Article 457c(3)".(22) In Article 551(3), the following sentence is added:"Processing costs means all costs incurred in making the processed products, including overheads and the value of any Community goods used."(23) Article 841 is replaced by the following:"Article 841Where re-exportation is subject to a customs declaration, the provisions of Articles 788 to 796 shall apply mutatis mutandis, without prejudice to particular provisions which may apply when the previous customs procedure with economic impact is discharged.Where an ATA carnet is used for re-exportation of goods under temporary importation, the customs declaration may be lodged at a customs office other than that referred to in the first sentence of Article 161(5) of the Code."(24) In Article 876a, the following paragraph 3 is added:"3. Where a customs debt is incurred under Article 203 of the Code, the customs authorities shall suspend the obligation of the person referred to in the fourth indent of paragraph 3 of that Article to pay the duties where at least one other debtor has been identified and the amount of the duties has also been communicated to him in accordance with Article 221 of the Code.The suspension may be granted only on the condition that the person referred to in the fourth indent of Article 203(3) of the Code is not also covered by one of the other indents of the said paragraph and has not been obviously negligent in fulfilling his obligations.The duration of the suspension shall be limited to one year. However, this period may be extended by the customs authorities for duly justified reasons.The suspension shall be conditional on the lodging by the person for whose benefit it is granted of a valid security for the amount of the duties at stake, except where such a security covering the whole amount of duties at stake already exists and the guarantor has not been released from his undertakings. Such security need not be required where such a requirement would be likely, owing to the debtor's circumstances, to cause serious economic or social difficulties."(25) In Article 890, the first paragraph is replaced by the following:"The decision-making customs authority shall grant repayment or remission when:(a) the request is accompanied with a certificate of origin, a movement certificate, a certificate of authenticity, an internal Community transit document or with any other appropriate document, indicating that the imported goods were eligible, at the time of acceptance of the declaration for free circulation, for Community treatment, preferential tariff treatment or favourable tariff treatment by reason of the nature of goods;(b) the document thus produced refers specifically to the goods in question;(c) all the conditions relating to acceptance of the said document are fulfilled;(d) all the other conditions for the granting of the Community treatment, a preferential tariff treatment or of a favourable tariff treatment by reason of the nature of goods are fulfilled."(26) Article 900 is amended as follows:(a) Paragraph 2 is replaced by the following:"2. Repayment or remission of import duties in the cases referred to in paragraph 1(c) and (f) to (n) shall, except where the goods are destroyed by order of a public authority or delivered free of charge to charities carrying out their activities in the Community, be conditional upon their re-export from the customs territory of the Community under the supervision of the customs authorities.If requested, the decision-making authority shall permit re-export of the goods to be replaced by their destruction or by placing them under the external Community transit procedure, under the customs warehousing arrangements, or in a free zone or free warehouse.Goods to be assigned one of these treatments shall be considered to be non-Community goods.In this case, the customs authorities shall take all requisite measures to ensure that the goods placed in a customs warehouse, in a free zone or in a free warehouse may later be recognised as non-Community goods."(b) Paragraph 3 is deleted.(27) Annex 14 is replaced by the text set out in Annex I to this Regulation.(28) Annex 15 is replaced by the text set out in Annex II to this Regulation.(29) Annex 25 is replaced by the text set out in Annex III to this Regulation.(30) Annex 37a is amended in accordance with Annex IV to this Regulation.(31) Annex 38 is amended in accordance with Annex V to this Regulation.(32) Annex 44a is amended in accordance with Annex VI to this Regulation.(33) Annex 45a is amended in accordance with Annex VII to this Regulation.(34) Annex 67 is amended in accordance with Annex VIII to this Regulation.(35) Annex 70 is amended in accordance with Annex IX to this Regulation.(36) Annex 76 is amended in accordance with Annex X to this Regulation.Article 2The Commission shall, before 1 July 2004, evaluate the degree of implementation of the computerised transit system by traders. That evaluation shall be based on a report drawn up from information contributed by the Member States.Article 31. This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union.2. Points (2) and (3) of Article 1 shall apply from 1 June 2003.Proofs of origin issued in accordance with the provisions applicable before 1 June 2003 shall continue to be accepted after that date within the limits of their validity.3. Points (10), (11), (30), (32) and (33) of Article 1 shall apply from 1 January 2005.However, on the basis of the evaluation provided for in Article 2, that date may be deferred by decision adopted in accordance with the committee procedure.4. Points (12) to (21) of Article 1 shall apply from 1 September 2003.5. Point (29) of Article 1 shall apply from 1 May 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States. of 21 May 2003Done at Brussels, 21 May 2003.For the CommissionFrÃ ©dÃ ©rik BolkesteinMember of the Commission(1) OJ L 302, 19.10.1992, p. 1.(2) OJ L 311, 12.12.2000, p. 17.(3) OJ L 346, 31.12.2001, p. 1(4) OJ L 357, 30.12.1998, p. 1.(5) OJ L 60, 1.3.2001, p. 43.(6) OJ L 253, 11.10.1993, p. 1.(7) OJ L 68, 12.3.2002, p. 11.ANNEX I"ANNEX 14INTRODUCTORY NOTES TO THE LIST IN ANNEX 15Note 1:The list sets out the conditions required for all products to be considered as sufficiently worked or processed within the meaning of Articles 69 and 100.Note 2:2.1. The first two columns in the list describe the product obtained. The first column gives the heading number or chapter number used in the Harmonised System and the second column gives the description of goods used in that system for that heading or chapter. For each entry in the first two columns, a rule is specified in column 3 or 4. Where, in some cases, the entry in the first column is preceded by an "ex", this signifies that the rules in column 3 or 4 apply only to the part of that heading as described in column 2.2.2. Where several heading numbers are grouped together in column 1 or a chapter number is given and the description of products in column 2 is therefore given in general terms, the adjacent rules in column 3 or 4 apply to all products which, under the Harmonised System, are classified in headings of the chapter or in any of the headings grouped together in column 1.2.3. Where there are different rules in the list applying to different products within a heading, each indent contains the description of that part of the heading covered by the adjacent rules in column 3 or 4.2.4. Where, for an entry in the first two columns, a rule is specified in both columns 3 and 4, the exporter may opt, as an alternative, to apply either the rule set out in column 3 or that set out in column 4. If no origin rule is given in column 4, the rule set out in column 3 is to be applied.Note 3:3.1. The provisions of Articles 69 and 100, concerning products having acquired originating status which are used in the manufacture of other products, shall apply, regardless of whether this status has been acquired inside the factory where these products are used or in another factory in the beneficiary country or republic or in the Community.Example:An engine of heading 8407, for which the rule states that the value of the non originating materials which may be incorporated may not exceed 40 % of the ex works price, is made from "other alloy steel roughly shaped by forging" of heading ex 7224.If this forging has been forged in the beneficiary country or republic from a non originating ingot, it has already acquired originating status by virtue of the rule for heading ex 7224 in the list. The forging can then count as originating in the value-calculation for the engine, regardless of whether it was produced in the same factory or in another factory in the beneficiary country or republic. The value of the non-originating ingot is thus not taken into account when adding up the value of the non-originating materials used.3.2. The rule in the list represents the minimum amount of working or processing required, and the carrying-out of more working or processing also confers originating status; conversely, the carrying-out of less working or processing cannot confer originating status. Thus, if a rule provides that non-originating material, at a certain level of manufacture, may be used, the use of such material at an earlier stage of manufacture is allowed, and the use of such material at a later stage is not.3.3. Without prejudice to Note 3.2, where a rule uses the expression "Manufacture from materials of any heading", then materials of any heading(s) (even materials of the same description and heading as the product) may be used, subject, however, to any specific limitations which may also be contained in the rule.However, the expression "Manufacture from materials of any heading, including other materials of heading ..." or "Manufacture from materials of any heading, including other materials of the same heading as the product" means that materials of any heading(s) may be used, except those of the same description as the product as given in column 2 of the list.3.4. When a rule in the list specifies that a product may be manufactured from more than one material, this means that one or more materials may be used. It does not require that all be used.Example:The rule for fabrics of headings 5208 to 5212 provides that natural fibres may be used and that chemical materials, among other materials, may also be used. This does not mean that both have to be used; it is possible to use one or the other, or both.3.5. Where a rule in the list specifies that a product must be manufactured from a particular material, the condition obviously does not prevent the use of other materials which, because of their inherent nature, cannot satisfy the rule. (See also Note 6.2 below in relation to textiles.)Example:The rule for prepared foods of heading 1904, which specifically excludes the use of cereals and their derivatives, does not prevent the use of mineral salts, chemicals and other additives which are not products from cereals.However, this does not apply to products which, although they cannot be manufactured from the particular materials specified in the list, can be produced from a material of the same nature at an earlier stage of manufacture.Example:In the case of an article of apparel of ex Chapter 62 made from non-woven materials, if the use of only non-originating yarn is allowed for this class of article, it is not possible to start from non-woven cloth - even if non-woven cloths cannot normally be made from yarn. In such cases, the starting material would normally be at the stage before yarn - that is, the fibre stage.3.6. Where, in a rule in the list, two percentages are given for the maximum value of non originating materials that can be used, then these percentages may not be added together. In other words, the maximum value of all the non-originating materials used may never exceed the higher of the percentages given. Furthermore, the individual percentages must not be exceeded, in relation to the particular materials to which they apply.Note 4:4.1. The term "natural fibres" is used in the list to refer to fibres other than artificial or synthetic fibres. It is restricted to the stages before spinning takes place, including waste, and, unless otherwise specified, includes fibres which have been carded, combed or otherwise processed, but not spun.4.2. The term "natural fibres" includes horsehair of heading 0503, silk of headings 5002 and 5003, as well as wool-fibres and fine or coarse animal hair of headings 5101 to 5105, cotton fibres of headings 5201 to 5203, and other vegetable fibres of headings 5301 to 5305.4.3. The terms "textile pulp", "chemical materials" and "paper-making materials" are used in the list to describe the materials, not classified in Chapters 50 to 63, which can be used to manufacture artificial, synthetic or paper fibres or yarns.4.4. The term "man-made staple fibres" is used in the list to refer to synthetic or artificial filament tow, staple fibres or waste, of headings 5501 to 5507.Note 5:5.1. Where, for a given product in the list, reference is made to this Note, the conditions set out in column 3 shall not be applied to any basic textile materials used in the manufacture of this product and which, taken together, represent 10 % or less of the total weight of all the basic textile materials used. (See also Notes 5.3 and 5.4 below.)5.2. However, the tolerance mentioned in Note 5.1 may be applied only to mixed products which have been made from two or more basic textile materials.The following are the basic textile materials:- silk;- wool;- coarse animal hair;- fine animal hair;- horsehair;- cotton;- paper-making materials and paper;- flax;- true hemp;- jute and other textile bast fibres;- sisal and other textile fibres of the genus Agave;- coconut, abaca, ramie and other vegetable textile fibres;- synthetic man-made filaments;- artificial man-made filaments;- current-conducting filaments;- synthetic man-made staple fibres of polypropylene;- synthetic man-made staple fibres of polyester;- synthetic man-made staple fibres of polyamide;- synthetic man-made staple fibres of polyacrylonitrile;- synthetic man-made staple fibres of polyimide;- synthetic man-made staple fibres of polytetrafluoroethylene;- synthetic man-made staple fibres of poly(phenylene sulphide);- synthetic man-made staple fibres of poly(vinyl chloride);- other synthetic man-made staple fibres;- artificial man-made staple fibres of viscose;- other artificial man-made staple fibres;- yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped;- yarn made of polyurethane segmented with flexible segments of polyester, whether or not gimped;- products of heading 5605 (metallised yarn) incorporating strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film;- other products of heading 5605.Example:A yarn, of heading 5205, made from cotton fibres of heading 5203 and synthetic staple fibres of heading 5506, is a mixed yarn. Therefore, non-originating synthetic staple fibres which do not satisfy the origin-rules (which require manufacture from chemical materials or textile pulp) may be used, provided that their total weight does not exceed 10 % of the weight of the yarn.Example:A woollen fabric, of heading 5112, made from woollen yarn of heading 5107 and synthetic yarn of staple fibres of heading 5509, is a mixed fabric. Therefore, synthetic yarn which does not satisfy the origin-rules (which require manufacture from chemical materials or textile pulp), or woollen yarn which does not satisfy the origin-rules (which require manufacture from natural fibres, not carded or combed or otherwise prepared for spinning), or a combination of the two, may be used, provided that their total weight does not exceed 10 % of the weight of the fabric.Example:Tufted textile fabric, of heading 5802, made from cotton yarn of heading 5205 and cotton fabric of heading 5210, is a only mixed product if the cotton fabric is itself a mixed fabric made from yarns classified in two separate headings, or if the cotton yarns used are themselves mixtures.Example:If the tufted textile fabric concerned had been made from cotton yarn of heading 5205 and synthetic fabric of heading 5407, then, obviously, the yarns used are two separate basic textile materials and the tufted textile fabric is, accordingly, a mixed product.5.3. In the case of products incorporating "yarn made of polyurethane segmented with flexible segments of polyether, whether or not gimped", this tolerance is 20 % in respect of this yarn.5.4. In the case of products incorporating "strip consisting of a core of aluminium foil or of a core of plastic film whether or not coated with aluminium powder, of a width not exceeding 5 mm, sandwiched by means of a transparent or coloured adhesive between two layers of plastic film", this tolerance is 30 % in respect of this strip.Note 6:6.1. Where, in the list, reference is made to this Note, textile materials (with the exception of linings and interlinings), which do not satisfy the rule set out in the list in column 3 for the made-up product concerned, may be used, provided that they are classified in a heading other than that of the product and that their value does not exceed 8 % of the ex-works price of the product.6.2. Without prejudice to Note 6.3, materials, which are not classified within Chapters 50 to 63, may be used freely in the manufacture of textile products, whether or not they contain textiles.Example:If a rule in the list provides that, for a particular textile item (such as trousers), yarn must be used, this does not prevent the use of metal items, such as buttons, because buttons are not classified within Chapters 50 to 63. For the same reason, it does not prevent the use of slide-fasteners, even though slide-fasteners normally contain textiles.6.3. Where a percentage-rule applies, the value of materials which are not classified within Chapters 50 to 63 must be taken into account when calculating the value of the non-originating materials incorporated.Note 7:7.1. For the purposes of headings ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, the "specific processes" are the following:(a) vacuum-distillation;(b) redistillation by a very thorough fractionation-process(1);(c) cracking;(d) reforming;(e) extraction by means of selective solvents;(f) the process comprising all of the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally-active earth, activated earth, activated charcoal or bauxite;(g) polymerisation;(h) alkylation;(i) isomerisation.7.2. For the purposes of headings 2710, 2711 and 2712, the "specific processes" are the following:(a) vacuum-distillation;(b) redistillation by a very thorough fractionation-process(2);(c) cracking;(d) reforming;(e) extraction by means of selective solvents;(f) the process comprising all of the following operations: processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralisation with alkaline agents; decolourisation and purification with naturally-active earth, activated earth, activated charcoal or bauxite;(g) polymerisation;(h) alkylation;(ij) isomerisation;(k) in respect of heavy oils of heading ex 2710 only, desulphurisation with hydrogen, resulting in a reduction of at least 85 % of the sulphur-content of the products processed (ASTM D 1266-59 T method);(l) in respect of products of heading 2710 only, deparaffining by a process other than filtering;(m) in respect of heavy oils of heading ex 2710 only, treatment with hydrogen, at a pressure of more than 20 bar and a temperature of more than 250 °C, with the use of a catalyst, other than to effect desulphurisation, when the hydrogen constitutes an active element in a chemical reaction. The further treatment, with hydrogen, of lubricating oils of heading ex 2710 (e.g. hydrofinishing or decolourisation), in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process;(n) in respect of fuel oils of heading ex 2710 only, atmospheric distillation, on condition that less than 30 % of these products distils, by volume, including losses, at 300 °C, by the ASTM D 86 method;(o) in respect of heavy oils other than gas oils and fuel oils of heading ex 2710 only, treatment by means of a high-frequency electrical brush-discharge.(p) in respect of crude products (other than petroleum jelly, ozokerite, lignite wax or peat wax, paraffin wax containing by weight less than 0,75 % of oil) of heading ex 2712 only, de-oiling by fractional crystallisation.7.3. For the purposes of headings ex 2707, 2713 to 2715, ex 2901, ex 2902 and ex 3403, simple operations, such as cleaning, decanting, desalting, water-separation, filtering, colouring, marking, obtaining a sulphur-content as a result of mixing products with different sulphur-contents, or any combination of these operations or like operations, do not confer origin.(1) See additional explanatory Note 4(b) to Chapter 27 of the Combined Nomenclature.(2) See additional explanatory Note 4(b) to Chapter 27 of the Combined Nomenclature."ANNEX II"ANNEX 15LIST OF WORKING OR PROCESSING REQUIRED TO BE CARRIED OUT ON NON-ORIGINATING MATERIALS IN ORDER THAT THE PRODUCT MANUFACTURED CAN OBTAIN ORIGINATING STATUS>TABLE>"ANNEX III"ANNEX 25AIR TRANSPORT COSTS TO BE INCLUDED IN THE CUSTOMS VALUE1. The following table shows:(a) third countries listed by continents and zones(1) (column 1).(b) the percentages which represent the part of the air transport costs from a given third country to the EC to be included in the customs value (column 2).2. When goods are shipped from countries or from airports not included in the following table, other than the airports referred to in paragraph 3, the percentage given for the airport nearest to that of departure shall be taken.3. As regards the French overseas departments of Guadeloupe, Guyana, Martinique and Reunion, of which territories the airports are not included in the table, the following rules shall apply:(a) for goods shipped direct to those departments from third countries, the whole of the air transport cost is to be included in the customs value;(b) for goods shipped to the European part of the Community from third countries and transhipped or unloaded in one of those departments, only the air transport costs which would have been incurred for carrying the goods only as far as the place of transhipment or unloading are to be included in the customs value;(c) for goods shipped to those departments from third countries and transhipped or unloaded in an airport in the European part of the Community, the air transport costs to be included in the customs value are those which result from the application of the percentages given in the following table to the costs which would have been incurred for carrying the goods from the airport of departure to the airport of transhipment or unloading.The transhipment or unloading shall be certified by an appropriate endorsement by the customs authorities on the air waybill or other air transport document, with the official stamp of the office concerned; failing this certification the provisions of the last subparagraph of Article 163(6) of this Regulation shall apply.>TABLE>(1) The percentages are valid for all airports in a given country unless specific airports of departure are indicated."ANNEX IVAnnex 37a, Title II, point B is amended as follows:1. The attribute "Number of loading lists" and the explanatory text are deleted.2. The explanatory text of the attribute "Total number of packages" is replaced by the following:Type/Length: n..7The use of the attribute is optional. The total number of packages is equal to the sum of all "Number of packages", all "Number of pieces" and a value of "1" for each declared "bulk".3. The explanatory text of the data group "GOODS ITEM" is replaced by the following:Number: 999The data group shall be used.ANNEX VAnnex 38 is amended as follows:In the section concerning box 36, the following code is inserted in the subsection: "2. next two digits" behind code 18:(1) Council Regulation (EC) No 1147/2002 of 25 June 2002 temporarily suspending the autonomous Common Customs Tariff duties on certain goods imported with airworthiness certificates (OJ L 170, 29.6.2002, p. 8).ANNEX VIAnnex 44a is amended as follows:1. Title III, point 3, the second subparagraph is deleted.ANNEX VIIAnnex 45a is amended as follows:1. Chapter I is replaced by the following text:Chapter I - Specimen of transit accompanying document>PIC FILE= "L_2003134EN.010301.TIF">>PIC FILE= "L_2003134EN.010501.TIF">2. Chapter II is amended as follows:(a) Point B is replaced by the following:B. Explanatory notes for printingThe following possibilities exist for the printing of the transit accompanying document:1. the declared office of destination is linked to the computerised transit system:- print only copy A (Accompanying Document);2. the declared office of destination is not linked to the computerised transit system:- print copy A (Accompanying Document), and- print copy B (Return Copy).(b) Point C is replaced by the following:C. Explanatory notes for the return of the control results from the office of destinationThe following possibilities exist for the return of the control results from the office of destination:1. the actual office of destination is the declared one and it is linked to the computerised transit system:- the control results shall be sent to the office of departure by electronic means;2. the actual office of destination is the declared one and it is not linked to the computerised transit system:- the control results shall be sent to the office of departure using return copy B of the transit accompanying document (including list of items, if any);3. the declared office of destination is linked to the computerised transit system but the actual office of destination is not linked to the computerised transit system (change of office of destination):- the control results shall be sent to the office of departure using a photocopy of the transit accompanying document, copy A (including list of items, if any);4. the declared office of destination is not linked to the computerised transit system but the actual office of destination is linked to the computerised transit system (change of office of destination):- the control results shall be sent to the office of departure by electronic means.(c) The point D is deleted.ANNEX VIIIAnnex 67 is amended as follows: In the Explanatory notes, Title I, Box 7, note on inward and outward processing, first paragraph, the third and fourth indents are replaced by the following:- the economic conditions are identified by codes 01, 10, 11, 31 or 99,- milk and milk products referred to in Article 1 of Council Regulation (EC) No 1255/1999 are concerned and code 30 is used in relation with the situations referred to under subdivisions 2, 5 and 7 of this code, or.ANNEX IXAnnex 70 is amended as follows:(a) In Part B, after "Codes and detailed criteria", the following code is inserted:>TABLE>(b) In Part B, code 30, after point (7), the word "or" is inserted.(c) In Part B, code 30, point (8) is replaced by the following:>TABLE>(d) In Part B, code 30, point (9) is deleted.(e) In Part B, after code 30, the following code is inserted:>TABLE>(f) In Part B, after code 99, the following note is inserted:>TABLE>Note:The Codes 10, 11, 12, 31 and 99 may be used only, where goods mentioned in Annex 73 are concerned.(g) In point C.1, the first and the second paragraph after "Cases in which information is mandatory" are replaced by the following:Where the economic conditions are identified by codes 01, 10, 11, 31 or 99.For milk and milk products referred to in Article 1 of Council Regulation (EC) No 1255/1999 information is also mandatory where code 30 is used in relation with the situations referred to under subdivisions 2, 5 and 7 of this code.(h) In the Appendix, column (3) the words "estimated value" are replaced by "value"(i) In the Appendix, column (4), the words "estimated quantity" are replaced by "quantity".(j) In the Appendix, footnote (d) is replaced by the following:(d) Quantity: UN/CEFACT codes, for ex. (a) weight in tonnes (TNE), (b) number of articles (NAR), (c) volume in hectolitre (HLT), (d) length in metre (MTR).ANNEX XIn Annex 76, Part A the following item is inserted:>TABLE>